Title: From Thomas Jefferson to Abner Nash, 3 September 1780
From: Jefferson, Thomas
To: Nash, Abner



Sir
Richmond Sepr. 3rd. 1780.

I am much obliged by your Excellency’s favor of the 23rd ult. It contained much information, which I had not before received. The misfortune we have met with is indeed matter of great grief to me, and the more so as the militia of this state bore so eminent a share in producing it. It remains however that we look forward, and consider what is to be done to re-establish our affairs. I am happy to find that the militia of your state have turned out with such alacrity. We sent off from Chesterfield a week ago 350 regulars. 50 more will march tomorrow, and there will be 100. or 150. more from the same post as fast as they come out of the hospital. Our new recruits about 3000 in number, who are to serve till Christmas twelvemonth will repair to the several places of rendezvous between the 10th and 25th instant, and we are calling in 2000 militia who I think cannot be at Hillsborough till the 25th of October. The 3000 stand of arms from Congress are at this place, and will be forwarded as soon as waggons can be procured. We have about 3000 stand of our own, but these will not suffice for our men, and we shall then be left utterly destitute. I have written most pressingly to Congress to send on small arms, powder, flints, cartridge boxes and paper. In the mean time we will endeavour to forward to you powder and flints. The distance is so much less from our lead mines to Hillsborough, that I hope you will find means to bring the lead from thence. The manager had orders to furnish Genl. Gates. We too are utterly destitute of money, nor can [we] have a shilling more till our Assembly meets in the middle of October. Yet we cou’d procure provisions had we means of transporting them to you, but the difficulty of procuring waggons is next to insuperable. We shall however immediately send an Agent to do in this matter whatever is practicable. Your draft in favor of Mr. Ross shall be answered by some means or other. I am with every sentiment of respect, Your Excellency’s most ob: servt.,

Tho: Jefferson

